Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.
This office action is responsive to RCE filed on 09/28/2020. Claims 1, 13, and 17 are amended. Claims 1-20 are pending examination.

	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, and 13 is/are drawn to method (i.e., a process), and claim(s) 17 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 13, and 17 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to evaluating health risk and providing incentive based on advertisement and users data. Specifically, the claims recite requesting, first data associated with a user and second data from an activity tracking service associated with the user; parsing, the first data to determine an item (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as non-transitory tangible computer readable storage medium, computer, system, network interface, memory, and a processor merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the non-transitory tangible computer readable storage medium, computer, system, network interface, memory, and a processor perform(s) the steps or functions of requesting, first data associated with a user and second data from an activity tracking service associated with the user; parsing, the first data to determine an item purchased from the merchant; analyzing, the item to determine a first health impact for the item based on the item and demographic information associated with the user; parsing, the second data to determine a level of activity; determining, kind of activities of the user from the level of activity, wherein the kind of activities include at least one of fitness activities or exercise activities: analyzing, the level of 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a non-transitory tangible computer readable storage medium, computer, system, network interface, memory, and a processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of evaluating health risk and providing incentive based on advertisement and users data. As discussed above, taking the claim elements separately, the non-transitory tangible computer readable storage medium, computer, system, network interface, memory, and a processor perform(s) the steps or functions of requesting, first data associated with a user and second data from an activity tracking service associated with the user; 
As for dependent claims 2-12, 14-16, and 18-20 further describe the abstract idea of evaluating health risk and providing incentive based on advertisement and users data. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
	As for dependent claims 13 and 17, these claims recite limitations that further define the abstract idea noted in claim 1. In addition, they recite the additional elements of receiving and transmitting to and from the payment server. The server in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.

NPL Reference
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Effect of Health Risk Assessment and Counselling on Health Behaviour and Survival in Older .	


4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.

Response to Arguments
5.	Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive.
A.	Applicant argues that the claimed invention s analogous to Example 35.

	Examiner respectfully disagrees. In Example 35 claim 2 it was concluded that the combination of steps operate in a non-conventional way to allow for the customers identity to be verified in a secure manner that is more than the conventional means of identity verification that is used by an ATM alone, “However, the combination of the steps (e.g., the ATM providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data) operates in a non‐ conventional and non‐generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone. In combination, these steps do not represent merely gathering data for comparison or security purposes, but instead set up a sequence of events that address unique problems associated with bank cards and ATMs (e.g., the use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions). Thus, like in BASCOM, the claimed combination of additional elements presents a specific, discrete implementation of the abstract idea. Further, the combination of obtaining information from the mobile communication device (instead of the ATM keypad) and using the image (instead of a PIN) to verify the customer’s identity by matching identification information does not merely select information by content or ‐conventional and non‐generic way, even though the steps use well‐known components (a processor and mobile communication device). Claim 2 is eligible (Step 2B: Yes)”.
In regards to Example 35 the additional element do not represents significantly more than the abstract idea itself nor do they integrate the judicial exception into a practical application, as noted above.

B.	Applicant argues regarding the 35 U.S.C. § 101 rejection that similar to BASCOM the claims are an ordered combinations of limitations that amount to significantly more than the abstract idea and recite “Considered individually, the steps of obtaining information from a bank card and the comparing data do not provide…”.
	In BASCOM, the court agreed that the concept of filtering content was an abstract idea; however, the claims were found to be significantly more since they did not merely recite the abstract idea along with the requirement to perform it on the Internet, or on a set of generic computer components.  The inventive concept was found in the non-conventional and non-generic arrangement of known, conventional pieces, because although, filtering content on the Internet was already a known concept, the patent described how its particular arrangement of elements was a technical improvement over prior art ways of filtering content. The instant claims provide the abstract idea of evaluating health risk and providing incentive based on advertisement and users data and merely use a computing device to implement the abstract idea.
Thus, like BASCOM, Applicant’s claims are directed to an abstract concept but unlike BASCOM, they do not improve any technology neither are they unconventional. (See the above rejection for 35 USC 101 analysis above). 	
			
	
C.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of evaluating health risk and providing incentive based on advertisement and users data which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Examiner also adds that processing a computer instructions to evaluate health risk and select an advertisement based on medical data prior to pre-processing is also part of the abstract idea and grouped within the Methods Of Organizing Human Activity and falls under the marketing or sales activities or behaviors business relations. The technical solution is not claimed and is clearly part of the abstract idea of evaluating health risk and providing incentive based on advertisement and users data.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to evaluating health risk and providing incentive based on advertisement and users data does not add technical improvement to the abstract idea. The recitations to “non-transitory tangible computer readable storage medium, computer, system, network interface, memory, and a processor” perform(s) the steps or functions of requesting, first data associated with a user and second data from an activity tracking service associated with the user; parsing, the first data to determine an item purchased from the merchant; analyzing, the item to determine a first health impact for the item based on the item and demographic information associated with the user; parsing, the second data to determine a level of activity; determining, kind of activities of the user from the level of activity, wherein the kind of activities include at least one of fitness activities or exercise activities: analyzing, the level of activity, the kind of activities and the demographic information associated with the user to determine a second health impact; and selecting, an advertisement based on medical data, and at least one of the first health impact, the second health impact or the demographic information associated with the user. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim 
As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to evaluating health risk and providing incentive based on advertisement and users data does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “non-transitory tangible computer readable storage medium, computer, system, network interface, memory, and a processor” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of evaluating health risk and providing incentive based on advertisement and users data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

D.	112 rejection has been withdrawn based on the amendments and arguments submitted on 09/28/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621